Citation Nr: 1430184	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-24 589	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of sexual trauma. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 and July rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a December 2012 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  After the hearing, additional evidence was submitted, accompanied by waivers of initial RO consideration.  This evidence will be considered in reviewing the Veteran claims.
 
In addition, in connection with the hearing, the Board notes that the United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

(The decision below addresses whether new and material evidence has been submitted to reopen a previously denied claim of service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy, as well as the underlying claim for such.  The issue of entitlement to compensation under 38 U.S.C. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).)


FINDINGS OF FACT

1.  The Veteran's claim of service connection for total abdominal hysterectomy was denied in a February 2007 rating decision; the Veteran did not perfect an appeal as to that denial and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the February 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for total abdominal hysterectomy.  

3.  The preponderance of the evidence indicates that the Veteran had symptoms of polycystic ovary disease in service that led to surgery and a total abdominal hysterectomy.



CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied service connection for total abdominal hysterectomy is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2006).

2.  The evidence received subsequent to the February 2007 rating decision is new and material and the claim for service connection for total abdominal hysterectomy is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2013).

3.  Resolving doubt in the Veteran's favor, the criteria for an award of service connection for total abdominal hysterectomy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
I.  Petition to Reopen Previously Denied Claim

In February 2007, the RO denied the Veteran's claim of service connection for total abdominal hysterectomy upon finding that., based on the evidence of record, it did not appear that the Veteran's total abdominal hysterectomy, which was performed 12 years after military service, was related to injury or disease incurred in service.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case dated in February 2008.  The Veteran did not thereafter file a timely substantive appeal and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the February 2007 decision because final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2006).

As a result of the finality of the prior decision, the Veteran's claim of service connection for a right shoulder disability may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2013).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, supra.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 124 (Lance, J. concurring).

In comparing the evidence of record before the RO at the time of the February 2007 decision with the evidence associated with the record since that decision was rendered, the Board finds that new and material evidence sufficient to reopen the previously denied claim of service connection for a total abdominal hysterectomy with bilateral salpingo-oophorectomy has been received.  As noted above, the Veteran's claim was previously denied because the evidence failed to demonstrate a nexus between the Veteran's total abdominal hysterectomy  and service.  The evidence submitted since the February 2007 rating decision consists of, among other things, a June 2008 statement from the Veteran's ex-spouse and the Veteran's December 2012 testimony before the Board. 

The Veteran's ex-spouse reported that the Veteran complained of painful intercourse and pain on the right side of her uterus in service.  The Veteran also complained of long painful periods.  The Veteran also testified to symptoms in service.  In addition, a VA treatment note dated in January 2010 found that the Veteran had a diagnosis of polycystic ovary syndrome (PCOS) in service that more likely than not was the same condition that then progressed requiring two surgeries for pelvic pain and ultimately a total abdominal hysterectomy with bilateral salpingo-oophorectomy.
Based on the foregoing, the Board finds that the evidence that has been added to the record since the February 2007 RO decision is new in that it had not previously been submitted.  The evidence also indicates a current diagnosis related to the Veteran's claim and suggests that such condition may be related to military service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  See Justus, supra.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in February 2007, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

II.  Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).  

In this case, the Veteran has testified to irregular painful periods and painful intercourse while in the military.  This testimony is also supported by a June 2008 statement from the Veteran's ex-spouse who reported that the Veteran complained of painful intercourse and pain on the right side of her uterus in service.  Most of the pain was noted to be concentrated on the right lower quadrant.  In 1986, shortly after discharge from the military, the Veteran underwent an exploratory surgery of her uterus and her fallopian tubes that revealed cystic structures and that the right ovary was encased in adhesions and attached to the pelvic wall.  In addition, a VA treatment note dated in January 2010 found that the Veteran had a diagnoses of PCOS in service that more likely than not was the same condition that then progressed requiring two surgeries for pelvic pain and ultimately a total abdominal hysterectomy with bilateral salpingo-oophorectomy.  There is no contrary opinion of record.  

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002); see Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claim, the Board finds that when reasonable doubt is resolved in the Veteran's favor, a finding of service connection for a total abdominal hysterectomy with bilateral salpingo-oophorectomy is warranted.  In this regard, the Board points out that the Court of Appeals for Veteran's Claims (Court) has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In this case, reasonable doubt favors the claim and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a total abdominal hysterectomy.

Service connection for a total abdominal hysterectomy is granted.  


REMAND

The Veteran also claims entitlement to compensation under 38 U.S.C. § 1151 for residuals of sexual trauma that took place during a medical appointment in 2006 for the excision of a cyst of the right inner thigh.  The Veteran reports that there were two physicians present and that one of the physicians touched her in an inappropriate and sexual manner during the appointment.  The Veteran contends that she suffers from additional depression and anxiety as a result of this incident.  The evidence of record indicates that the Veteran has been treated for psychiatric conditions.

In connection with this incident, the record shows that the DC VA Medical Center conducted an internal investigation into the allegations.  The results of this investigation are not of record.  In addition, the claims file indicates that the Veteran has been awarded disability benefits from the Social Security Administration.  Finally, the Veteran indicated that she had received treatment from several sources for psychiatric and other residuals of the reported sexual trauma, to include from Dr. D, from Alexandria INOVA Hospital, and from the DC VA Medical Center.  The Board finds that the matter must therefore be remanded for the AOJ to attempt to obtain all pertinent records related to the Veteran's claim.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers who may possess additional records relevant to the claim for section 1151 benefits.  The AOJ should specifically attempt to obtain records of the Veteran's treatment with Dr. D, and with Alexandria INOVA Hospital.  All records pertaining to the internal investigation regarding the alleged incident at the DC VA Medical Center should also be obtained.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Request from the Social Security Administration copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

3.  Then, forward the Veteran's claims file to a VA examiner of appropriate expertise for a review of the Veteran's claims file and opinion in connection with the Veteran's claim.  The reviewer is requested to opine (i) whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran sustained a disability or additional disability, to include any psychiatric disorders, as a result of an October 2006 treatment at the DC VA Medical Center in which one on the treating physicians that excised cyst of the tight inner thigh engaged in inappropriate sexual touching of the Veteran, and, if so, (ii) whether such additional disabilities were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable. 

Please note: the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  The examiner must also discuss the extent to which VA failed to exercise the degree of care that would be expected of a reasonable health care provider, if at all.  The Veteran's contention of record and her testimony before the Board in December 2012 should be considered in evaluating the claim.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of compensation under 38 U.S.C. § 1151 for residuals of sexual trauma.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  


Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


